            Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    ECEIPT, LLC,
                       Plaintiff
                                                              6:20-CV-747-ADA
    -v-

    VICTORIA’S SECRET STORES, LLC,
                 Defendant


    ECEIPT, LLC,
                       Plaintiff                              6:20-CV-754-ADA

    -v-

    BATH AND BODY WORKS, LLC,
                Defendant


                                   CLAIM CONSTRUCTION ORDER

          Before the Court are the parties’ claim construction briefs. Plaintiff eCeipt, LLC (“eCeipt”)

submitted its opening and reply briefs (ECF Nos. 21 and 23, respectively), and Defendants

Victoria’s Secret Stores, LLC (“Victoria’s Secret”) and Bath and Body Works, LLC (“Bath and

Body Works”) submitted its responsive and sur-reply briefs 1 (ECF Nos. 22 and 24, respectively).

The Court held the Markman hearing on July 12, 2021. ECF No. 31. This Order informs the parties

of the Court’s constructions.

                                        FACTUAL BACKGROUND

          ECeipt filed the above lawsuits on August 19, 2020, asserting U.S. Patent Nos. 8,643,875

(“the ’875 patent”) against Defendants. ECF No. 1 at 2-15.




1
  These ECF Numbers refer to the -747 case specifically. However, defendant Bath and Body Works have
incorporated the same responsive and sur-reply claim construction briefs in their respective cases. Accordingly, the
Court will refer to all defendants collectively as “Victoria’s Secret.”

                                                          1
          Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 2 of 7




        The ’875 Patent is titled “Receipt Handling Systems, Print Drivers and Methods Thereof.”

The invention described an approach to accomplishing a specific, practical, and useful

improvement to the existing computer-aided processes used for “receipt handling systems, print

drivers and methods thereof that substantially obviate one or more of the problems due to

limitations and disadvantages of the related art.” ECF No. 1 at 3, ¶ 9. The computer-implemented

methods are used to perform a distinct process to provide a person with the option of having his

or her receipt printed at the store location, e-mailed, or both, and then having the receipt e-mailed

to him or her if that option is selected. Id.

                                     STANDARD OF REVIEW

        Generally, courts construe claim terms according to their plain and ordinary meaning.

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). The Federal Circuit applies

a “heavy presumption” in favor of construing terms according to their plain and ordinary meaning,

that is, the “meaning that the term would have to a person of ordinary skill in the art in question at

the time of the invention.” Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir.

2014) (vacated on other grounds); Phillips, 415 F.3d at 1313.

        The “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning are when the patentee acts as his own lexicographer or

disavows the full scope of the claim term either in the specification or during prosecution. Thorner

v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). To act as his own

lexicographer, the patentee must “clearly set forth a definition of the disputed claim term,” and

“clearly express an intent to define the term.” Id. at 1365. To disavow the full scope of a claim

term, the patentee’s statements in the specification or prosecution history must represent “a clear

disavowal of claim scope.” Id. at 1366. Accordingly, when “an applicant’s statements are



                                                  2
          Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 3 of 7




amenable to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.”

3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       While the specification “may aid the court” in analyzing disputed language in a claim,

“particular embodiments and examples appearing in the specification will not generally be read

into the claims.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998)

(internal citations omitted). Absent a “clear indication in the intrinsic record that the patentee

intended the claims to be…limited,” courts do not read limitations found in the specification into

the claims. Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

                                           DISCUSSION

       A. “Image Data” – Term 1.
 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 No construction necessary (plain and ordinary “data that includes an image”
 meaning)




       This Court construes the term “image data” to mean “data needed to generate or render a

visual image” as proposed by Plaintiff during the hearing. ECF 35 at 16, ln. 22-23.

       In its original construction, Plaintiff’s proposed plain and ordinary meaning since it is

easily understood by the reading of the claim. ECF 19 at 5. Plaintiff clarifies that image data does

not “include an image,” but rather can be rendered into a representation of a receipt. Id. at 6.

Furthermore, Plaintiff contends that “image data may describe the characteristics of each

individual pixel of a display, or image data that may contain a geometric description which can be

rendered smoothly at any desired display size.” Id. at 9. During the hearing, Plaintiff proffered a

change in its construction of its term to “data needed to generate or render a visual image.” ECF

35 at 3, ln. 24-25. In offering this term, Plaintiff argued that an ordinary person skilled in the art

                                                  3
          Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 4 of 7




would also understand “image data” to mean “data needed to generate or render a visual image.”

Id. at 12, ln. 3-10.

        Defendants assert that because the term “image data” includes the word “image,” the term

should be construed as “data that includes an image.” ECF 20 at 10-15. As evidence, Defendants

cites the fact that the specification never suggests that the image of the receipt can be anything

other than an image. Id. at 11. Defendants further note that the file types referenced in the

specification (jpeg, bitmap, etc.) are all image files and that the “image data,” captured within

those files would necessarily include an image. Id. at 11. Defendants also argue that the prosecution

history “confirms that ‘image data’ must include an image.” Id. at 15. Defendants note that there

were three additional independent claims filed with the ’875 Patent that were all rejected due to

prior art Seifert reference and that since the applicant did not dispute the rejection and subsequent

interpretation of “image data” in those claims, Plaintiff cannot now contest that “image data” does

not specify an image of a receipt. Id at 15-16.

        The Court disagrees. The Court finds that the term is referencing the components of an

image that are necessary to generate an image, not that an image is required to be present. As

Plaintiff notes in its reply brief, “image data can be: transmitted to a server with a corresponding

file name; provided by e-mail; generated using a print driver; stored separately from an e-mail;

and transmitted via the Internet to a server.” ECF 21 at 3. Furthermore, the Court agrees with

Plaintiff that, while jpeg and bitmap files are types of image files, these files themselves are not,

strictly speaking, images. Rather, as a person of ordinary skill in the art would understand, these

types of files typically either contain (1) data describing the characteristics of each individual pixel

of a screen display or (2) a geometric description, which can be used to render an image. Id. at 3.

In other words, though the image data can be used to generate an image of, for instance, a receipt,



                                                   4
          Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 5 of 7




the data itself does not constitute an image. Id.. Therefore, since it is clear that the specification

relies upon these components of an image and not an image itself, Defendants’ arguments are

without merit.

       In addition, Defendants’ argument regarding the prosecution history of the ’875 Patent are

irrelevant here. While it is true that there were three other claims (14, 18, and 19) attached to the

original filing of the ’875 Patent, the Examiner still allowed Claim 1 of the ’875 Patent to be issued

with the term “image data.” ECF 20 at 15-16. Therefore, since the Examiner did not change the

term in Claim 1 nor reject it as the Examiner did with the other three claims, the Court finds that

the prosecution history neither supports Defendants’ construction nor forecloses Plaintiff’s

proffered term.

       Consequently, this Court construes the term “image” to mean “data needed to generate or

render a visual image.”

       B.        Terms 2 and 3 have their Plain and Ordinary Meanings.

       After reviewing the parties’ briefing, the Court finds that the terms “representing a receipt

corresponding to the purchasing transaction” and “persistently associated with the POS system”

have their plain and ordinary meanings that a person of ordinary skill in the art would ascribe to

them. Neither of these terms are too difficult or too technical in nature such that a construction

would help the jury’s understanding of them. Kroy IP Holdings, LLC v. Safeway, Inc., No. 2:12-

cv-800-WCB, 2014 WL 3735222, at *2 (E.D. Tex., July 28, 2014).

       Regarding the term “representing a receipt corresponding to the purchasing transaction,”

Defendants’ cite to several passages in the specification to support its proposed construction that

“representing a receipt” be construed as the entire receipt, not just a portion. ECF No. 20 at 17.

For at least the reasons that follow, none of these passages meets the exacting requirements of



                                                  5
          Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 6 of 7




lexicography or disclaimer. Merck & Co. v. Teva Pharms. USA, 395 F.3d 1364, 1370 (Fed. Cir.

2005) (“When a patentee acts as his own lexicographer in redefining the meaning of particular

claim terms away from their ordinary meaning, he must clearly express that intent in the written

description.”); Liebel-Flarsheim v. Medrad, Inc., 358 F.3d 898. 900 (Fed. Cir. 2004) (holding that

a disclaimer needs to be clear and unambiguous).

       First, the specification does not provide a special definition for “representing” that differs

from the meaning it would otherwise possess. See Phillips, 415 F.3d at 1316. Second, it is

immaterial that the specification mentions the word “of the receipt” several times when discussing

“image data.” If the patentees intended to limit “representing a receipt corresponding to the

purchasing transaction” to “of a receipt corresponding to the purchasing transaction,” they could

have simply added “representing a whole receipt” to the claim. They did not. As such, Defendants

proposed construction of the term is too narrow and should not be accepted.

       Regarding the term “persistently associated with the POS system,” Defendants cite to the

prosecution history as Claim 1 was originally read as “a customer information database associated

with the POS.” ECF No. 22 at 7. Defendants argue that since the Applicants had to amend Claim

1, they could have chosen continuously which according to Defendants’ dictionary definitions

means the same as persistently. The Court disagrees. Here, the Patent Office allowed the inventor’s

use of “persistently,” therefore there is no need to clarify the term as “continuously.”

       Therefore, since there is no evidence provided by the Defendants’ that show the patentee

(1) acting as his/her own lexicographer or (2) disavowing the full scope of the claim term in either

specification or during prosecution, the terms “representing a receipt corresponding to the

purchasing transaction” and “persistently associated with the POS system” have their plain and




                                                 6
         Case 6:20-cv-00747-ADA Document 39 Filed 09/03/21 Page 7 of 7




ordinary meanings that a person of ordinary skill in the art would ascribe to them. Thorner, 669

F.3d at 1365.

                                        CONCLUSION

       In conclusion, the terms “representing a receipt corresponding to the purchasing

transaction” and “persistently associated with the POS system” have their plain and ordinary

meanings that a person of ordinary skill in the art would ascribe to them. None of these terms fit

the exceptions to the general rule of construing claim terms according to their plain and ordinary

meaning. The term “image data” means “data needed to generate or render a visual image.” This

term was properly narrowed by the applicant during prosecution history and in the specification.


SIGNED this 3rd day of September, 2021.




                                                7
